MEMORANDUM **
Jesus Castillo Gil, Maria del Carmen Camano Garcia, and Mary del Carmen Castillo Camano, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the decision of the Immigration Judge denying their applications for cancellation of removal. We dismiss in part, and deny in part, the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Mr. Gil failed to satisfy the “exceptional and extremely unusual hardship” requirement for cancellation of removal. Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ equal protection challenges to NACARA and to IIRIRA lack merit. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Ram v. INS, 243 F.3d 510, 517-518 (9th Cir.2001).
Pursuant to Desta v. Ashcroft, No. 03-70477, petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, or continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed nunc pro tunc to the filing of the motion for stay of removal, and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *519courts of this circuit except as provided by Ninth Circuit Rule 36-3.